Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Donewan Carr appeals the district court’s order denying his motion to correct a clerical error pursuant to Fed. R.Crim.P. 36. Based on our review of the record, we find that the probation officer did not err in concluding that Carr’s state conviction for breaking and entering counted as a predicate offense under the career offender Guidelines provision. See U.S. Sentencing Guidelines Manual § 4B1.1 (1998). Accordingly, Carr has failed to identify any clerical error and we therefore affirm the district court’s order. See United States v. Carr, No. 5:98-cr-00246-RLV-2 (W.D.N.C. Jan. 4, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the coui’t and argument would not aid the decisional process.

AFFIRMED.